DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the vessel".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the locking of said first vessel to said second vessel".  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 10 each recite the limitation “a vessel”, however it is unclear if this refers to an additional vessel, or to one or either of the first vessel and second vessel of claim 1.
Claims 9 and 11 recites the limitation “a first vessel”, however it is unclear if this refers to an additional vessel, or to the first vessel of claim 1.

Claim 12 recites the limitations, “a plurality of connectors” and “a plurality of first and/or second vessels”, however it is unclear if these are in addition to the previously claimed connector and previously claimed first and second vessels.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lev et al. (US Pre-Grant Publication 2012/0323210).
Regarding claim 1, Lev et al. teaches method of connecting vessels (at least 20a and 20b, Figs. 6-7), the method comprising the steps of: 
providing at least one connector (110 and or 130) having at least one cavity (See Figs. 2-4), the at least one cavity configured to accommodate at least a portion of a length of a vessel (See Fig. 7); 

providing a second vessel (20B); 
inserting at least a portion of a length of the first vessel into the cavity of the connector (Figs. 6-7); and 
connecting the second vessel to the connector (See Figs. 6-7).  
Regarding claim 2, Lev also teaches that an airtight seal (implicit at least in that the device transfers a medical fluid from one vessel to the other via the connector) is formed between said vessels and connectors following the step of insertion and connection, allowing a hermetically sealed connection between said first vessel and said second vessel (See Fig. 7).  
Regarding claim 3, Lev also teaches locking and/or engaging the first and/or second vessel to the connector via a locking mechanism (at least 113).  
Regarding claim 4, Lev also teaches that the step of locking the vessel to a connector includes coupling a locking member to a securing member (i.e. the rim of the vial, See Fig. 7).  
Regarding claim 5, Lev also teaches that the locking of said first vessel to said second vessel is via a push (Figs. 6-7), a twist (Figs. 8-9), or a slide activation (Figs. 6-7).  
Regarding claim 6, Lev also teaches that the vessel is selected from the group consisting of a bottle, a vial, a syringe, and a cartridge (See Figs. 6-9, 14-16).  
Regarding claim 7, Lev also teaches transferring a fluid substance between the vessels after connecting the vessels [0039].  
Regarding claim 9, Lev also teaches connecting a first vessel into a first cavity within the connector and further connecting a second vessel into a second cavity within the connector (See Figs. 6-7).  

Regarding claim 11, Lev also teaches connecting a first vessel (20A) into a cavity within the connector and further connecting the connector (at least spike (134)) into a cavity (internal space) within the second vessel (20B) (See Figs. 6-7).  
Regarding claim 12, Lev also teaches connecting a plurality of connectors (110 and 130) to a plurality of first and/or second vessels (i.e. vials (20A and 20B) and syringe (30), See Figs. 6-7 and 14-16).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US Pre-Grant Publication 2012/0323210).
Regarding claim 8, Lev teaches method of claim 1 but fails to specifically teach the % of the vessel inserted into the cavity or that the step of connecting a vessel includes inserting at least 50% of a vessel's length into the cavity within the connector.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Therefore the differences in the % of the vessel inserted into the cavity would not cause the device to perform differently and the claimed device is not patentably distinct over the prior art device. 
Furthermore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the portion of the vessel inserted into the cavity in order to ensure that the vessel was securely held in position.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781